FILED
                             NOT FOR PUBLICATION                            JUN 17 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10442

                Plaintiff - Appellee,            D.C. No. 4:12-cr-02134-RCC

  v.
                                                 MEMORANDUM*
JAIME GARCIA-ONTIVEROS,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                    Timothy M. Burgess, District Judge, Presiding**

                              Submitted June 12, 2014***

Before:         McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Jaime Garcia-Ontiveros appeals from the district court’s judgment and

challenges his guilty-plea conviction and 60-month sentence for conspiracy to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The Honorable Timothy M. Burgess, United States District Judge for
the District of Alaska, sitting by deisgnation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possess with intent to distribute marijuana, in violation of 21 U.S.C. § 846.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Garcia-Ontiveros’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Garcia-Ontiveros the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Garcia-Ontiveros has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     13-10442